On Second Application for Rehearing.
PER CURIAM.
Through a misunderstanding, for which, perhaps, no one was to blame, this case was decided, as having been submitted on behalf of both litigants, without having been argued by counsel for plaintiff, and, upon their application, a rehearing was granted, pending which they were afforded the opportunity of arguing the issues involved, which are identical with those in the cases of Shreveport v. P. Maroun and Dehan v. Fullilove, and are conceded to have been covered by that argument; hence the court proceeded at once to render judgment in this case, as in the others. Since then, defendant has applied for a rehearing, but we find no error in the reasons upon which the judgment herein now rests, and the application is accordingly refused.
PROVO STY, J., being absent on account of illness, takes no part on the second application for rehearing.